Case 3:18-cv-00213-RLY-MPB Document 1 Filed 11/05/18 Page 1 of 6 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION

                                                )
 LANAE MATAYA JONES                             )
                                                ) Civil Action No. 3: 18-cv-213
         Plaintiff,                             )
                                                )
 v.                                             )
                                                )
 NATIONAL CREDIT SYSTEMS                        )
 INC.                                           )
 and                                            )
 LAW OFFICE OF BRETT M.                         )
 BORLAND, P.C.                                  )
                                                )
         Defendants.                            )

                                           COMPLAINT

         1.      This is an action for damages brought by Lanae Mataya Jones against Defendants

National Credit Systems, Inc. and Law Office of Brett M. Borland, P.C. for violations of the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereafter the “FDCPA”).

                                  JURISDICTION AND VENUE

         2.      Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), and 28 U.S.C. § 1331.

         3.      Venue lies in this district pursuant to 28 U.S.C. § 1391(b).

                                              PARTIES

         4.      Plaintiff Lanae Mataya Jones is an adult individual residing in New Albany, IN.

         5.      Defendant National Credit Systems, Inc. (“NCS”) is a business entity that regularly

conducts business in the District of Indiana with its principal offices located at 3750 Naturally

Fresh Blvd., Atlanta, GA 30349. The principal purpose of the Defendant is the collection of debts

already in default using the mails and telephone, and Defendant regularly attempts to collect said

debts.

                                                   1
Case 3:18-cv-00213-RLY-MPB Document 1 Filed 11/05/18 Page 2 of 6 PageID #: 2




       6.      Defendant Law Office of Brett M. Borland, P.C. (“Borland”) is a business entity

that regularly conducts business in the District of Indiana with its principal offices located at 2440

Sandy Plains Road, Building One, Suite 200, Marietta, GA 30066. The principal purpose of the

Defendant is the collection of debts already in default using the mails and telephone, and Defendant

regularly attempts to collect said debts.

                                  FACTUAL ALLEGATIONS

       7.      At all pertinent times hereto, Defendants were hired to collect a debt relating to an

account that does not belong to the Plaintiff for a total amount of $5,344.20 (hereafter “the debt”).

       8.      The alleged debt at issue arose out of transactions which were primarily for

personal, family or household purposes.

       9.      The debt at issue arose out of a defaulted lease between an individual, Almita

Sanders, and the Courtyard Square Apartments (herein after “the lease”). During a portion of the

lease period Plaintiff lived with Almita Sanders at the same address but was never listed as an

occupant of the apartment and never signed the lease agreement.

       10.     The lease was defaulted on in the fall of 2016 and an eviction action was brought

by Courtyard Square Apartments against Almita Sanders in the Circuit Court of Clark County

Indiana. (case no. 10C03-1612-SC-001722). Plaintiff was not listed as a defendant in the action.

       11.     In January 2017 a Default Judgment and Order of Possession was entered by the

Court against Almita Sanders in the amount of $2,018 plus interest. To date the Judgment has not

been paid.

       12.     In or about November 2017 Courtyard Square Apartments hired the Law Office of

Brett M. Boreland, P.C. to collect on the judgment debt.

       13.     At all pertinent times hereto, Plaintiff was not responsible for the debt.



                                                  2
Case 3:18-cv-00213-RLY-MPB Document 1 Filed 11/05/18 Page 3 of 6 PageID #: 3




       14.      Notwithstanding the above, on or about November 15, 2017, Defendant Borland

sent Plaintiff a collection or dunning letter in an attempt to collect the debt at issue in the amount

of $5,344.20.

       15.      In or around November 2017, Plaintiff contacted Defendant Borland and advised it

that the debt did not belong to her.

       16.      In or around February and March 2018, Plaintiff again contacted Defendant

Borland and advised it that the debt did not belong to her. During these conversations, Defendant

Borland informed Plaintiff that she still needed to pay the alleged debt and that Borland would

continue to collect on the alleged debt.

       17.      Additionally, Defendant NCS has been falsely furnishing and/or reporting the

information about the debt in connection with Plaintiff’s credit history to credit reporting agencies

when it knew or should have known that the debt did not belong to Plaintiff.

       18.      Defendants acted in a false, deceptive, misleading and unfair manner by

communicating with any person other than the debtor in connection with the collection of a debt.

       19.      Defendants engaged Plaintiff in telephone conversations repeatedly or continuously

with the intent to annoy, abuse, or harass.

       20.      Defendants acted in a false, deceptive, misleading and unfair manner by falsely

representing the character, amount, or legal status of any debt.

       21.      Defendants acted in a false, deceptive, misleading and unfair manner by

communicating or threatening to communicate to any person credit information which is known

or which should be known to be false.

       22.      Defendants acted in a false, deceptive, misleading and unfair manner by using

unfair or unconscionable means to collect or attempt to collect any debt.



                                                  3
Case 3:18-cv-00213-RLY-MPB Document 1 Filed 11/05/18 Page 4 of 6 PageID #: 4




       23.       The debt negatively reflects upon Plaintiff, Plaintiff’s credit repayment history,

Plaintiff’s financial responsibility as a debtor and Plaintiff’s credit worthiness.

       24.       Defendants knew or should have known that their actions violated the FDCPA.

Defendants could have taken the steps necessary to bring their agent’s actions within compliance

of these statutes, but neglected to do so and failed to adequately review those actions to ensure

compliance with said laws.

       25.       At all times pertinent hereto, Defendants were acting by and through their agents,

servants and/or employees, who were acting within the scope and course of their employment, and

under the direct supervision and control of the Defendants herein.

       26.       At all times pertinent hereto, the conduct of Defendants as well as their agents,

servants and/or employees, was malicious, intentional, willful, reckless, negligent and in wanton

disregard for federal and state law and the rights of the Plaintiff herein.

       27.       As a result of Defendants’ conduct, Plaintiff has suffered actual damages in the

form of lost credit opportunities, credit defamation and emotional distress, including anxiety,

frustration, embarrassment and humiliation.

              COUNT I – NCS AND LAW OFFICE OF BRETT M. BORLAND
                           VIOLATIONS OF THE FDCPA

       28.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       29.       Defendants are “debt collectors” as defined by 15 U.S.C. § 1692a(6) of the FDCPA.

       30.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA.

       31.       The above contacts between Defendants and Plaintiff were “communications”

relating to a “debt” as defined by 15 U.S.C. § 1692a(2) and 1692a(5) of the FDCPA.




                                                   4
Case 3:18-cv-00213-RLY-MPB Document 1 Filed 11/05/18 Page 5 of 6 PageID #: 5




       32.     Defendants violated the FDCPA. Defendants’ violations include, but are not

limited to, violations of 15 U.S.C. §§ 1692c(b), 1692d(5), 1692e(2)(A), 1692e(8), 1692e(10), and

1692f, as evidenced by the following conduct:

               (a)     Communicating with any person other than the consumer in connection

                       with collection of the debt;

               (b)     Communicating with Plaintiff repeatedly or continuously with the intent to

                       annoy, abuse, or harass.

               (c)     Falsely representing the character, amount, or legal status of a debt;

               (d)     Communicating or threatening to communicate to any person credit

                       information which is known or which should be known to be false;

               (e)     Using any false representation or deceptive means to collect or attempt to

                       collect any debt or to obtain information concerning a consumer; and

               (f)     Otherwise using unfair or unconscionable means to collect or attempt to

                       collect any debt.

       33.     Defendants’ acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of coercing Plaintiff to pay the alleged debt.

       34.     As a result of the above violations of the FDCPA, Defendants are liable to Plaintiff

in the sum of Plaintiff’s statutory damages, actual damages and attorney’s fees and costs.

                                    JURY TRIAL DEMAND

       35.     Plaintiff demands trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays that relief be granted as follows:



                                                  5
Case 3:18-cv-00213-RLY-MPB Document 1 Filed 11/05/18 Page 6 of 6 PageID #: 6




                     (a) Statutory damages;

                     (b) Actual damages;

                     (c) Costs and reasonable attorney's fees; and;

                     (d) Such other and further relief as may be just and proper.



                                                   Respectfully submitted,


                                              By: __/s/ Larry P. Smith___________
                                                    Attorney for Plaintiff




Dated: August 16, 2018

Larry P. Smith (Atty. No.: 6217162)
SMITHMARCO, P.C.
55 W. Monroe Street, Suite 1200
Chicago, IL 60603
Telephone: (312) 324-3532
Facsimile: (888) 418-1277
E-Mail: lsmith@smithmarco.com




                                               6
